  

FILED

= CHARLOTTE, NC
IN THE UNITED STATES DISTRICT COURT 27 020

FOR THE WESTERN DISTRICT OF NORTH CAROLINA MAY

CHARLOTTE DIVISION : US DISTRICT COURT

WESTERN DISTRICT OF NG
BRIAN GREEN, =
Plaintiff,

Vv. Case No. 3:19-cv-424-RJC-DSC

BANK OF AMERICA, et al.,

Defendants.

Nee ee ie Ne ee ee ee ee ee”

 

MOTION FOR EXTENSION OF TIME
NOW COMES the Defendants, Robert L. Peresich and Glasser and Glasser, P.L.C., by
counsel, pursuant to Rule 6(b) of the Federal Rules of Civil Procedure, and move this Court for
an Order to extend time to file an answer or otherwise plead in the above-titled action on the
following grounds:
1. Defendant, Glasser and Glasser, P.L.C., was served by certified mail to its Registered
Agent on May 6, 2020,
2. Defendant, Robert L. Peresich, was served by certified mail on or about May 8, 2020.
3, The time for filing a responsive pleading has not yet expired.
4, Defendants request additional time as COVID-19 precautions have interfered with their
ability to resolve this matter, hire outside counsel, and/or prepare a response.
5. Defendants have engaged in discussion with Plaintiff regarding a resolution and believe
they have reached an agreement to dispose of this matter.
6. Defendants reached out to Plaintiff to see whether he would agree to this motion but has

not heard back.

Case 3:19-cv-00424-RJC-DSC Document 17 Filed 05/27/20 Page 1 of 3
WHEREFORE, Defendants respectfully request the Court enter an Order extending the

time to file an answer or otherwise plead up to July 1, 2020.

This 27" day of May, 2020.

ROBERT L, PERESICH and
GLAS AND GLASSER, P.L.C.

, CLA;
Charles C. Euripides Bat No.22646 ~
Glasser and Glasser, P.L.C.

580 E. Main Street, Suite-600

Norfolk, VA 23510

Telephone: 757/533-5555

Fax: 757/533-9009
Email:ceuripides@glasserlaw.com

  
  

Case 3:19-cv-00424-RJC-DSC Document 17 Filed 05/27/20 Page 2 of 3
CERTIFICATE OF SERVICE
The undersigned attorney hereby certifies that a copy of Defendants’ Motion for
Extension of Time and proposed Order was served upon Defendant via U.S. Mail by placing the
same in an envelope with proper postage and by mailing same to:
Brian Green
113 Indian Trail N, Ste 280

Indian Trail, North Carolina 28079

This the 2/ day of May, 202

(oe

Charles C. Euripides Bar op2646
Glasser and Glasser, P.L.

580 E. Main Street, Suite 600
Norfolk, VA 23510

Telephone: 757/533-5555

Fax: 757/533-9009
Email:ceuripides@glasserlaw.com

Case 3:19-cv-00424-RJC-DSC Document 17 Filed 05/27/20 Page 3 of 3
